Case: 10-60738     Document: 00511816542         Page: 1     Date Filed: 04/10/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           April 10, 2012
                                     No. 10-60738
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

MARSHUN D. STEWART,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                     for the Northern District of Mississippi
                             USDC No. 2:09-CR-157-1


Before REAVLEY, SMITH, and PRADO, Circuit Judges.
PER CURIAM:*
        Marshun D. Stewart appeals the district court’s denial of his motion for a
new trial. His brief contains no citations to the record in support of either his
statement of the facts or his legal argument. Pursuant to FED. R. APP. P.
28(a)(7) & (9), the appellant’s brief must include “a statement of facts relevant
to the issues submitted for review with appropriate references to the record” and
an argument section that contains the “appellant’s contentions and the reasons
for them, with citations to the authorities and parts of the record on which the

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 10-60738    Document: 00511816542      Page: 2   Date Filed: 04/10/2012

                                  No. 10-60738

appellant relies.” Because Stewart has not provided any record support for his
contentions that the district court erred in denying his motion for a new trial, he
has abandoned this issue by failing to adequately brief it. See United States v.
Cothran, 302 F.3d 279, 286 n.7 (5th Cir. 2002); Yohey v. Collins, 985 F.2d 222,
224-25 (5th Cir. 1993); Brinkmann v. Dallas County Deputy Sheriff Abner, 813
F.2d 744, 748 (5th Cir. 1987).
      Even if counsel’s unsupported arguments were considered, no abuse of
discretion by the district court has been shown. See United States v. Piazza, 647
F.3d 559, 565 (5th Cir. 2011).
      AFFIRMED.




                                        2